Exhibit 10.65

 

MATSON, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

NON-EMPLOYEE BOARD MEMBER—DEFERRAL ELECTION

 

RECITALS

 

A. The Corporation has implemented an automatic award program under the Plan
pursuant to which eligible non-employee members of the Board will automatically
receive special awards of restricted stock units at periodic intervals over
their period of Board service in order to provide such individuals with a
meaningful incentive to continue to serve as members of the Board.

 

B. Participant is an eligible non-employee Board member, and this Agreement is
executed pursuant to, and is intended to carry out the purposes of, the Plan in
connection with the automatic award of restricted stock units under the Plan.

 

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A, or, if not defined in that appendix, as defined
in the Plan.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1. Grant of Restricted Stock Units.  The Corporation hereby awards to
Participant, as of the Award Date, an award (the “Award”) of restricted stock
units under the Plan.  Each restricted stock unit represents the right to
receive one share of Common Stock on the vesting date of that unit.  The number
of shares of Common Stock subject to the awarded restricted stock units, the
applicable vesting schedule for the restricted stock units and the underlying
shares of Common Stock, the dates on which those vested shares shall be issued
to Participant and the remaining terms and conditions governing the Award shall
be as set forth in this Agreement.

 

AWARD SUMMARY

 

Participant

 

 

 

Award Date:

                        , 201

 

 

Number of Shares Subject to Award:

                        shares of Common Stock (the “Shares”)

 

 

Vesting Schedule:

The Shares shall vest in full on the earlier of (a) the first anniversary of
Participant’s completion of continuous Board service measured from the Award
Date or (b) the first annual general meeting of the Corporation’s stockholders
held after the Award Date. The Shares may vest in whole or in part on an
accelerated basis in accordance with the provisions of Paragraphs 3 and 5 of
this Agreement. In no event shall any Shares vest after the date of
Participant’s termination of Board service.

 

 

Issuance Schedule

The Shares in which the Participant vests pursuant to the foregoing Vesting
Schedule or the vesting acceleration provisions of Paragraph 3 or Paragraph 5 of
this Agreement shall be issued in accordance with the Participant’s Deferral
Election.

 

2. Limited Transferability.  Prior to the actual issuance of the Shares that
vest hereunder, Participant may not transfer any interest in the restricted
stock units subject to the Award or the underlying Shares or pledge or otherwise
hedge the sale of those units or Shares, including (without limitation) any
short sale or any acquisition or disposition of any put or call option or other
instrument tied to the value of those Shares. However, any Shares which vest
hereunder but otherwise remain unissued at the time of Participant’s death may
be transferred pursuant to the provisions of Participant’s will or the laws of
inheritance or to Participant’s designated beneficiary or beneficiaries of this
Award, and in such event, the Shares shall be issued to the applicable
transferee(s) in accordance with the distribution date or event and method of
distribution specified by Participant in his or her Deferral Election. 
Participant may also direct the Corporation to issue the stock certificates for
any Shares which in







--------------------------------------------------------------------------------

 



fact vest and become issuable hereunder to Participant during his or her
lifetime to one or more designated Family Members or a trust established for
Participant and/or his or her Family Members. Any such issuance shall be
effected in accordance with the distribution date or event and method of
distribution specified by Participant in his or her Deferral Election.
Participant may make such a beneficiary designation or certificate directive at
any time by filing the appropriate form with the Plan Administrator or its
designee.

 

3. Cessation of Service.  The restricted stock units subject to this Award
shall, to the extent not previously vested, immediately vest in full upon
Participant’s cessation of Board service by reason of death, Permanent
Disability or Retirement. Should Participant cease Board service for any other
reason prior to vesting in one or more Shares subject to this Award, then the
Award will be immediately cancelled with respect to those unvested Shares, and
the number of restricted stock units will be reduced accordingly.  Participant
shall thereupon cease to have any right or entitlement to receive any Shares
under those cancelled units.

 

4.



Stockholder Rights and Dividend Equivalents

 

(a) Participant shall not have any stockholder rights, including voting,
dividend or liquidation rights, with respect to the Shares subject to the Award
until Participant becomes the record holder of those Shares following their
actual issuance.

 

(b) Notwithstanding the foregoing, should any dividend or other distribution
payable other than in shares of Common Stock be declared and paid on the
outstanding Common Stock while one or more Shares remain subject to this Award
(i.e., those Shares are not otherwise issued and outstanding for purposes of
entitlement to the dividend or distribution), then a special book account shall
be established for Participant and credited with a phantom dividend equivalent
to the actual dividend or distribution which would have been paid on those
Shares had they been issued and outstanding and entitled to that dividend or
distribution. As the Shares vest hereunder, the phantom dividend equivalents
credited to those Shares in the book account shall concurrently vest, and those
vested dividend equivalents shall be distributed to Participant (in cash or such
other form as the Plan Administrator may deem appropriate in its sole
discretion) at that time or at such later time as may be specified in the
Participant’s Deferral Election for this Award. Should Participant elect on his
or her Deferral Election to defer the Shares but not the phantom dividend
equivalents pertaining to those Shares, then any dividend equivalents credited
from time to time on those Shares after the date those Shares vest shall be paid
to Participant within thirty (30) days after the date of the actual dividend or
distribution to which those particular dividend equivalents relate. Should the
Deferral Election provide for an installment distribution of the Shares and the
deferral of the phantom dividend equivalents with respect to those Shares, then
any additional amounts that are, during the installment distribution period,
credited to the Participant’s special book account hereunder pursuant to the
phantom dividend equivalents attributable to the undistributed portion of the
Shares shall also be deferred and shall not be paid until the deferred Shares to
which those additional amounts pertain are issued in satisfaction of the elected
installment distribution.  In no event shall such phantom dividend equivalents
vest or become distributable unless the Shares to which they relate vest in
accordance with the terms of this Agreement.

 

5. Special Vesting Acceleration.  The restricted stock units subject to this
Award shall immediately vest in full upon Participant’s continuation in Board
service until the effective date of any Change in Control transaction, and the
Shares underlying those vested units shall be issued in accordance with
Participant’s Deferral Election. Alternatively, the Participant’s right to the
Shares may, pursuant to the terms of the Change in Control transaction, be
converted into the right to receive the same consideration per share of Common
Stock payable to the other shareholders of the Corporation in consummation of
the Change in Control.  In such event, the consideration for the Shares shall be
distributed to Participant in accordance with the distribution provisions of his
or her Deferral Election.

 

6. Adjustment in Shares.  Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction, extraordinary dividend or
distribution or other change affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, or should the value of the
outstanding shares of Common Stock be reduced as a result of a spin-off
transaction or an extraordinary dividend or distribution, or should there occur
any merger, consolidation or other reorganization or similar corporate
transaction, then equitable adjustments shall be made by the Plan Administrator
to the total number and/or class of securities or other property issuable
pursuant to





2

--------------------------------------------------------------------------------

 



this Award in order to reflect such change and thereby prevent a dilution or
enlargement of benefits hereunder. In making such equitable adjustments, the
Plan Administrator shall take into account any amounts to be credited to
Participant’s book account, if applicable, under Paragraph 4(b) in connection
with the transaction, and the determination of the Plan Administrator shall be
final, binding and conclusive as provided in Section III.C. of Article One of
the Plan.

 

7.



Issuance of Shares of Common Stock.

 

(a) Except as otherwise provided in Paragraph 5, on each applicable issuance
date or dates designated in the Deferral Election for the Shares which vest in
accordance with the terms of this Agreement, the Corporation shall issue to or
on behalf of Participant a certificate (which may be in electronic form) for the
vested shares of Common Stock to be issued on that date and shall concurrently
distribute to Participant any deferred phantom dividend equivalents accumulated
with respect to those particular vested Shares.

 

(b) Except as otherwise provided in Paragraph 5, the settlement of all
restricted stock units which vest under the Award shall be made solely in shares
of Common Stock.  In no event, however, shall any fractional shares be issued. 
Accordingly, the total number of shares of Common Stock to be issued at the time
the Award vests shall, to the extent necessary, be rounded down to the next
whole share in order to avoid the issuance of a fractional share.

 

8.



Compliance with Laws and Regulations.

 

(a) The issuance of shares of Common Stock pursuant to the Award shall be
subject to compliance by the Corporation and Participant with all applicable
requirements of law relating thereto and with all applicable regulations of any
Stock Exchange on which the Common Stock may be listed for trading at the time
of such issuance.

 

(b) The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance of any Common Stock hereby shall relieve the Corporation of any
liability with respect to the non-issuance of the Common Stock as to which such
approval shall not have been obtained.  The Corporation, however, shall use its
best efforts to obtain all such approvals.

 

9. Successors and Assigns.  Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.

 

10. Notices.  Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices.  Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the address indicated below Participant’s signature line on this Agreement,
unless Participant notifies the Corporation of a change in address in writing. 
All notices shall be deemed effective upon personal delivery or upon deposit in
the U.S. mail, postage prepaid and properly addressed to the party to be
notified.

 

11. Construction.  This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan.  All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.

 

12. Governing Law.  The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Hawaii without regard to
that State’s conflict-of-laws rules.

 

13. No Impairment of Rights.  This Agreement shall not in any way affect the
right of the Corporation to adjust, reclassify, reorganize or otherwise make
changes in its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets.  In
addition, this





3

--------------------------------------------------------------------------------

 



Agreement shall not in any way be construed or interpreted so as to affect
adversely or otherwise impair the right of the Corporation or its shareholders
to remove Participant from the Board at any time in accordance with the
provisions of applicable law.

 

14. Section 409A Compliance. Should there occur any ambiguity as to whether any
provision of this Agreement would otherwise contravene one or more applicable
requirements or limitations of Section 409A of the Internal Revenue Code and the
Treasury Regulations thereunder, that provision shall be interpreted and applied
in a manner that complies with the applicable requirements of Section 409A of
the Internal Revenue Code and the Treasury Regulations thereunder.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Award
Date first indicated above.

 

 

MATSON, INC.

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

Address:

 

 

 

 

 



4

--------------------------------------------------------------------------------

 



APPENDIX A
DEFINITIONS

 

A. Agreement shall mean this Restricted Stock Unit Award Agreement.

 

B. Award shall mean the award of restricted stock units made to Participant
pursuant to the terms of this Agreement.

 

C. Award Date shall mean the date the restricted stock units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.

 

D. Deferral Election shall mean the election made by Participant, prior to the
start of the calendar year in which this Award is made, in which Participant
has, in accordance with the applicable requirements of Code Section 409A and the
Treasury Regulations thereunder, designated a deferred commencement date or
event for the issuance of the Shares in which he or she vests under this Award
and the method of issuance (lump sum or installment) for those vested and
deferred Shares and any deferred phantom dividend equivalents pertaining to
those Shares.

 

E. Family Members shall mean, with respect to the Participant, any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law.

 

F. Participant shall mean the non-employee Board member to whom the Award is
made pursuant to the Automatic Grant Program.

 

G. Plan shall mean the Corporation’s 2016 Incentive Compensation Plan.

 

H. Retirement shall mean the cessation of Board service by reason of retirement
at or after the attainment of age seventy-five (75).

 

A-1

--------------------------------------------------------------------------------